Case 1:17-cv-00532-HG-RT Document 177 Filed 03/01/19 Page 1 of 3   PageID #: 4381

                                 MINUTES


   CASE NUMBER:        CV NO. 17-00532 HG-RT
   CASE NAME:          Clifford McArthur Rigsbee, as Personal
                       Representative of the Estate of Clifford
                       Meredith Rigsbee, Deceased v. City and
                       County of Honolulu
   ATTYS FOR           Howard G. McPherson, Esquire
   PLAINTIFF:          John T. O’Connell
                       Abraham Feinstein Hillsman, by telephone
                       John R. Hillsman, Esquire, by telephone
   ATTYS FOR           Douglas   S.G. Chin, Esquire
   DEFENDANT:          Randall   K. Schmitt, Esquire
                       Sabrina   M. Kawana, Esquire
                       Noel C.   Capps, Esquire
                       William   W. Drury, Esquire, by telephone


        JUDGE:    Helen Gillmor            REPORTER:     Gloria Bediamol

        DATE:     3/1/2019                 TIME:         10:40am-12:00pm


  COURT ACTION:                      EP: FINAL PRETRIAL CONFERENCE;

                                           PLAINTIFF’S MOTION TO
                                           EXCLUDE UNFOUNDED ECONOMIC
                                           OPINIONS (ECF No. 131);

                                           MOTIONS IN LIMINE.

  Discussion held.


  I.    PLAINTIFF’S MOTION TO EXCLUDE UNFOUNDED ECONOMIC
        OPINIONS (ECF No. 131)

  PLAINTIFF’S MOTION TO EXCLUDE UNFOUNDED ECONOMIC OPINIONS
  (ECF No. 131) is GRANTED.

  The Court will issue a written order.




                                       1
Case 1:17-cv-00532-HG-RT Document 177 Filed 03/01/19 Page 2 of 3   PageID #: 4382




  II. PLAINTIFF’S MOTIONS IN LIMINE

         A.   Plaintiff’s Motion in Limine #1

  PLAINTIFF’S MOTION IN LIMINE NO. 1 RE: USE OF 30(b)(6)
  DEPOSITION TESTIMONY (ECF No. 137) is DENIED.

  The Court will issue a written order.

         B.   Plaintiff’s Motion in Limine #2

  PLAINTIFF’S MOTION IN LIMINE NO. 2 RE: DEFENSE EXPERT
  RAPHAEL (ECF No. 138) is GRANTED.

  The Court will issue a written order.

         C.   Plaintiff’s Motion in Limine #3

  PLAINTIFF’S MOTION IN LIMINE NO. 3 RE: DEFENSE EXPERT
  CALDWELL (ECF No. 139) is GRANTED, IN PART, AND DENIED, IN
  PART.

  The Court will issue a written order.


  III.    DEFENDANT’S MOTIONS IN LIMINE

         A.   Defendant’s Motion in Limine #1

  DEFENDANT CITY AND COUNTY OF HONOLULU’S MOTION IN LIMINE NO.
  1 RE: PRIOR INCIDENTS (ECF No. 141) is DENIED.

  Plaintiff is allowed to introduce evidence as to incidents
  #12 and #22.

  The Court will issue a written order.

         B.   Defendant’s Motion in Limine #2

  DEFENDANT CITY AND COUNTY OF HONOLULU’S MOTION IN LIMINE NO.
  2 RE: SUBSEQUENT REMEDIAL MEASURES (ECF No. 143) is DENIED.

  The Court will issue a written order.




                                       2
Case 1:17-cv-00532-HG-RT Document 177 Filed 03/01/19 Page 3 of 3   PageID #: 4383




        C.   Defendant’s Motion in Limine #3

  DEFENDANT CITY AND COUNTY OF HONOLULU’S MOTION IN LIMINE NO.
  3 TO EXCLUDE CERTAIN OPINIONS BY MARGARET A. MCMANUS (ECF
  No. 147) is DENIED.

  Defendant may cross-examine Dr. McManus as to the basis of
  her expertise which renders her able to form her opinions.

        D.   Defendant’s Motion in Limine #4

  DEFENDANT CITY AND COUNTY OF HONOLULU’S MOTION IN LIMINE NO.
  4 TO EXCLUDE EXPERT TESTIMONY REGARDING RWC OPERATIONS AND
  GUIDELINES (ECF No. 145) is DENIED AS MOOT.

        E.   Defendant’s Motion in Limine #5

  DEFENDANT CITY AND COUNTY OF HONOLULU’S MOTION IN LIMINE NO.
  5 TO EXCLUDE OR LIMIT THE LINE-OF-DUTY DEATH INVESTIGATION
  REPORT (ECF No. 146) is DENIED.

  The Court will issue a written order.


  IV. TRIAL MATTERS

  The Parties agree to have expert witness Vernon Williams
  testify via video conference.

  Defendant agrees that Plaintiff may speak to Retired Captain
  Frank Johnson who is no longer an employee of the Honolulu
  Fire Department.

  Defendant agrees to provide Plaintiff with addresses for
  witnesses Plaintiff seeks to subpoena, forthwith.


  V.    FURTHER HEARING

  A hearing on the Parties’ Objections to Exhibits shall be
  held on Thursday, March 7, 2019, at 9:30 a.m., before the
  Honorable Helen Gillmor.


  Submitted by: Rachel Sharpe, Courtroom Manager


                                       3
